Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1427
                          Lower Tribunal No. 76-7979
                             ________________


                           Robert L. Edgecomb,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Robert L. Edgecomb, in proper person.

     Ashley Moody, Attorney General, and Richard L. Polin, Assistant Attorney
General, for respondent.


Before LOGUE, LINDSEY, and MILLER, JJ.

     MILLER, J.
      By petition for writ of habeas corpus, petitioner, Robert L. Edgecomb,

challenges the validity of his sentence of life imprisonment imposed upon him for

the offense of armed robbery, in violation of section 812.13, Florida Statutes. 1

Although we deny relief, as Edgecomb is prohibited from filing any pro se pleadings

in the lower tribunal, we strike the unauthorized surplusage that petitioner be

confined “at hard labor.” See Sheppard v. State, 45 So. 3d 816, 817 (Fla. 3d DCA

2010) (“[W]e reverse the ‘hard labor’ condition of the defendant’s life sentence for

second degree murder and remand with instructions that the lower court strike this

condition.”); Shade v. State, 925 So. 2d 453, 453 (Fla. 1st DCA 2006) (“Where a

defendant commits his crimes after 1970, a hard labor condition constitutes an illegal

sentence. Consequently, Appellant is entitled to have the condition of hard labor

stricken from his sentence.”) (citations omitted); Manning v. State, 365 So. 2d 224,

224 (Fla. 1st DCA 1978) (“[T]he provision in [the] sentence that [the defendant] be

imprisoned ‘at hard labor’ is not authorized by law, and being merely surplusage,

this provision is hereby stricken.”) (citation omitted); see also Deering v. State, 988
So. 2d 1237, 1238 (Fla. 5th DCA 2008) (“[T]he trial court improperly denied [the

defendant’s] claim that the statutes in effect at the time of his sentencing did not

authorize the imposition of a sentence ‘at hard labor.’”) (citations omitted); Corsey



1
  Edgecomb has already completed his concurrent sentences on three counts of
aggravated assault, in violation of section 784.021, Florida Statutes.

                                          2
v. State, 349 So. 2d 738, 738 (Fla. 2d DCA 1977) (“To be imprisoned ‘at hard labor’

is improper because no existing Florida statute provides for imprisonment at hard

labor as a sentence for any crime.”) (citation omitted); McDonald v. State, 321 So.
2d 453, 458 (Fla. 4th DCA 1975) (“The inclusion of the provision in the judgment

and sentence under review th[a]t appellant ‘be imprisoned at Hard Labor’ is

improper because no existing Florida statute provides for imprisonment at hard labor

as a sentence for any offense.”); Speller v. State, 305 So. 2d 231, 232 (Fla. 2d DCA

1974) (“[S]ince the repeal of s[ection] 922.05(2), F[lorida] S[tatutes,] there is no

authority for imposing a sentence ‘at hard labor.’”).

      Petition denied.




                                          3